Citation Nr: 1233823	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-29 807	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher initial rating for right elbow olecranon bursitis, currently rated as 10 percent disabling.

2.  Entitlement to a higher initial rating for degenerative joint disease of the left wrist, currently rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for patellofemoral syndrome of the left knee, currently rated as 10 percent disabling.

4.  Entitlement to a higher initial rating for patellofemoral syndrome of the right knee, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 2006. 

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in New Orleans, Louisiana, is currently handling the matter.  This matter was remanded in February 2011 for further development.  

The four enumerated disabilities were rated as noncompensable when the RO granted service connection by way of a May 2006 rating decision.  Following the Board's February 2011 remand, the RO issued an August 2012 rating decision in which it increased each initial rating to 10 percent.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1986 to April 2006. 

2.  On September 13, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


